EXHIBIT 10.4 3 May INTEGRATED FOREST PRODUCTS PTY LTD Melbourne Major Client Group Telephone: 03 8acsimile:03 8636 Dear Indicative Quotation Sale Hireback Our Reference No:051180370A Description of Equipment: Timber/Sawmilling Plant Quote Given Date: 28/04/2005 Latest Settlement Date: 02/06/2005 Supplier Tax Invoice Amount: $4,950,000.00 Interest Rate: 7.7999% Less Deposit or Trade In: $0.00 Amount Financed: $4,950,000.00 Term: 60months Balloon: $0.00 Total Amount Repayable: 5,863,623.00 Instalments: Instalments due: Monthly In Advance Date No Period (months) Base Instalment $ Gov't Charges $ GST $ Fee with each Instalment $ Gross Instalment $ May 2005 1 1 540,227.05 4,051.70 405.17 0.00 544,683.92 Jun 2005 CO 1 90,227.05 676.70 67.67 0.00 90,971.42 Feb 2006 1 1 90,227.05 534.70 53.47 0.00 90,815.22 Mar 2006 50 1 90,227.05 0.00 0.00 0.00 90,227.05 Hire Establishment Fees Due at Settlement: Type of Fee Fee Amount GST on Fee S Total Fee Inc GST S Document Preparation Fee350.00 Total Hire Establishment Fees Due at Settlement 35.00 385.00 385.00 This indicative quotation does not confer an offer by the bank nor a commitment on its part to the transaction. The quotation is valid for your acceptance until, 12/05/2005. After this date the details may change without notice. Please contact the writer for any further assistance or variations to this indicative quotation. We will contact you soon to confirm that this indicative quotation meets your individual needs. We can then quickly arrange the necessary documentation, subject to satisfactory credit assessment, to enable you to enjoy the benefits of your investment decision as soon as possible. Yours Faithfully /s/ Ralph Faifalla Ralph Faifalla Relationship Manager
